 

INVESTMENT AGREEMENT

 

Dated as of June 2, 2016

 

This Investment Agreement (“Agreement”) dated as of the date first set forth
above (the “Effective Date”) is entered into by and between New Media Insight
Group, Inc., a Nevada corporation (the “Company”), and Atlanta Capital Partners,
LLC (“ACP”), Summit Trading, Ltd. (“Summit”) and Leone Group, LLC (“Leone”, and
each of ACP, Summit and Leone individually an “Investor” and collectively the
“Investors”).

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1. Funding.

 

  (a) The Investors shall provide funds to the Company, on an as-needed basis,
and as requested by the Company, of no more than fifty thousand dollars
($50,000.00) in lawful money of the United States of America, in the aggregate
(individually an “Investment” and collectively the “Investments”), for the
Company’s use for the monthly transfer agent invoice, accounting and auditing
costs to maintain Securities and Exchange Commission (“SEC”) reporting
requirements, and fees associated with obtaining a listing on the OTC Pink level
of the OTC Markets, as necessary. No funds invested by the Investors pursuant to
this Agreement will be utilized for payments to parties related to the Company
or for payments to Iconic Holdings, LLC.         (b) Upon the completion of the
audit of the Company for the most recently completed fiscal year, together with
the receipt by the Company of a final audit report by the auditor, the Investors
shall make an Investment in the amount of $5,000.00. For the avoidance of doubt,
the Investment pursuant to this Section 1(b) shall comprise a part of the total
$50,000 investment set forth in Section 1(a).         (c) Each Investment shall
be apportioned pro rata between the Investors as evenly as possible. In the
event that an equal apportionment is not possible with respect to one
Investment, then ACP shall pay the additional amount with respect to the first
Investment, Summit shall pay the additional amount with respect to the second
Investment, and Leone shall pay the additional amount with respect to the first
Investment, and then the cycle shall repeat as necessary. By way of example and
not limitation (i) in the event that the first Investment is for $10 in total,
ACP shall pay $3.34, Summit shall pay $3.33 and Leone shall pay $3.33; and (ii)
thereafter, in the event that the second Investment is for $10 in total, ACP
shall pay $3.33, Summit shall pay $3.34 and Leone shall pay $3.33; etc.        
(d) The Investors may apportion a particular Investment between themselves on an
alternate basis than as set forth in Section 1(c).         (e) The obligations
of each Investor here are several and not joint. No investor shall have any
obligation hereunder to make any Investment not made by any other Investor.    
    (f) The Company shall provide to each Investor notice of a required
Investment pursuant to the provisions as set forth herein, and such Investment
shall be due and payable no earlier than ten (10) business days following
receipt of such notice by the Investors.

 

1

 

 

1. Notes. Each Investment shall be evidenced by a convertible promissory note
(the “Note”), the form of which is attached hereto as Exhibit A. Each Note shall
be issued in the name of the individual Investor making an Investment.     2.
Effectiveness. The effectiveness of this Agreement and the parties’ obligations
hereunder (the “Closing”), is conditional upon:

 

  (a) The execution by the Company and each of the Investors of an agreement
between the Company and such Investors providing for the issuance to the
Investors of an aggregate of 933,334 newly issued shares of common stock to each
Investor at a purchase price of $0.001 per share, and the consummation of the
transactions contemplated therein simultaneously with the transactions
contemplated herein;         (b) The execution by the Company and Michael
Palethorpe of the debt settlement agreement between such parties, and the
consummation of the transactions contemplated therein simultaneously with the
transactions contemplated herein; and         (c) The execution by Michael
Palethorpe and each of the Investors of a stock purchase agreement between
Michael Palethorpe and each of the Investors providing for the acquisition by
the Investors of an aggregate of 16,999,998 shares of restricted common stock of
the Company for a purchase price of $0.0001 per share, and the consummation of
the transactions contemplated therein simultaneously with the transactions
contemplated herein; and         (d) The execution by the Company and Michael
Palethorpe of the letter agreement between such parties, and the consummation of
the transactions contemplated therein simultaneously with the transactions
contemplated herein.

 

2. Representations and Warranties. Each Investor, severally and not jointly,
represents and warrants to the Company as follows:

 

  (a) Authorization. The Investor has full power and authority to enter into
this Agreement, to perform his/her obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.         (b) Binding
Obligation. Assuming the due execution and delivery of this Agreement by the
Company, this Agreement constitutes the valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.        
(c) Restricted Securities. None of the Notes or the securities issuable on
conversion thereof are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws. The Investor understands
that neither the Notes nor the securities issuable on conversion thereof may be
sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.

 

2

 

 

  (d) Investment Representations.

 

  (i) He/she is making the Investment for investment purposes for his own
account and not with a view to or for resale in connection with any distribution
of all or any part of the Investment in violation of the Securities Act of 1933,
as amended (the “Securities Act”);         (ii) He/she is an accredited investor
as defined in Rule 501(c) promulgated under the Securities Act, and as such has
the financial ability to bear the economic risk of making the Investment, has
adequate means of providing for his or its current needs and contingencies, and
has no need for liquidity with respect to the Investment;         (iii) He/she
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the Investment and has obtained,
in his judgment, sufficient information regarding the Company’s business and
prospects to evaluate the merits and risks of the Investment;         (iv) In
making his/her decision to make the Investment, he/she has been advised by his
business, tax and legal advisers and is not relying on the Company with respect
to the business, tax or legal considerations involved in the Investment;        
(v) He/she understands and agrees that he/she must bear the economic risk of his
investment for an indefinite period of time because, among other reasons, the
Investment has not been registered under the Securities Act or under the
securities laws of certain states and, therefore, cannot be resold, assigned, or
otherwise disposed of unless it is subsequently registered under the Securities
Act and qualified under applicable securities laws of such states or an
exemption from such registration and qualification is available; and        
(vi) He/she, if and when an Investment is made, is acting as an individual
party, and not part of a group, nor acting in concert with any other Investor.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor as follows:

 

  (a) Authorization. The execution, delivery and performance by the Company of
this Agreement and the performance of all of by the Company’s obligations
hereunder have been duly authorized by all necessary corporate action, and this
Agreement has been duly executed and delivered by the Company. The execution and
performance of the transactions contemplated by this Agreement and compliance
with its provisions by the Company will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, its Certificate of Incorporation or Bylaws or any agreement to
which the Company is a party or by which it or any of its properties is bound.

 



3

 

 

  (b) Issuance of Shares. The issuance and delivery of the Notes and the
issuance of the securities upon conversion thereof in accordance with this
Agreement and the Notes have been duly authorized by all necessary corporate
action on the part of the Company, and the securities to be delivered pursuant
to the Notes, when so delivered, will have been duly and validly authorized and
issued by the Company and will be fully paid and nonassessable.         (c)
Binding Obligation. Assuming the due execution and delivery of this Agreement by
the Investor, this Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject,
as to enforcement, (i) to bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and (ii) to general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

 

4. Termination. This Agreement may be terminated at any time prior to the
Closing:

 

  (a) by the written agreement of the parties hereto; or         (b) by any
party hereto if the Closing has not occurred by 5:00 p.m., Eastern time, on June
9, 2016, provided, however, that a party shall not have the right to terminate
this Agreement pursuant to this subsection 4(b) if such failure of the Closing
to have occurred by such time shall be due to the breach of this Agreement by
such party or the failure of such party to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it on or prior to the Closing.

 

5. Miscellaneous.

 

  (a) No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.         (b) Entire Agreement. This Agreement
(including the documents referred to herein) constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements, or
representations by or among the parties, written or oral, to the extent they
related in any way to the subject matter hereof.         (c) Interpretation. The
parties agree that this Agreement shall be deemed to have been jointly and
equally drafted by them, and that the provisions of this Agreement therefore
shall not be construed against a party on the ground that such party drafted or
was more responsible for the drafting of any such provision(s). The parties
further agree that they have each carefully read the terms and conditions of
this Agreement, that they know and understand the contents and effect of this
Agreement and that the legal effect of this Agreement has been fully explained
to its satisfaction by counsel of its own choosing.

 

4

 

 

  (d) Governing Law; Jurisdiction. This Agreement shall be governed, construed
and enforced in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Clark County, Nevada
in any actions or proceedings arising out of or relating to this Agreement. Each
of the parties, by execution and delivery of this Agreement, expressly and
irrevocably (i) consents and submits to the personal jurisdiction of any of such
courts in any such action or proceeding; (ii) consents to the service of any
complaint, summons, notice or other process relating to any such action or
proceeding by delivery thereof to such party as set forth herein and (iii)
waives any claim or defense in any such action or proceeding based on any
alleged lack of personal jurisdiction, improper venue or forum non conveniens or
any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS
PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.         (e) Specific
Performance. The parties acknowledge and agree that a breach of the provisions
of this Agreement could not adequately be compensated by money damages, and
therefore any party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach or threatened breach
and to specific performance of any such provision of this Agreement, and no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.         (f) Waiver/Amendments. Any waiver by any party to
this Agreement of any provision of this Agreement shall not be construed as a
waiver of any other provision of this Agreement, nor shall such waiver be
construed as a waiver of such provision respecting any future event or
circumstance. No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by Palethorpe and the Company.  
      (g) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.         (h) Costs. Each party will bear
its own costs and expenses incurred in connection with this Agreement and the
transaction contemplated thereby.         (i) Survival of Terms. All
representations, warranties and covenants contained in this Agreement or in any
certificates or other instruments delivered by or on behalf of the parties
hereto shall be continuous and survive the execution of this Agreement and the
Closing.         (j) Assignment. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of any assignee, subject to the terms and conditions hereof. Neither
party may assign this Agreement without the prior written consent of the other
party.         (k) Notices. Notices hereunder shall be given only by personal
delivery, registered or certified mail, return receipt requested, overnight
courier service, by email, and shall be deemed delivered immediately when
personally delivered or sent via email (with return receipt requested and
received) or three days following such notice being deposited in the mail or
delivered to a courier service, postage or charges prepaid, and properly
addressed to the particular party to whom the notice is to be sent, to the
address as set forth below the applicable party’s name on the signature pages
hereto.         (l) Headings. The headings used in this Agreement are for
convenience only and shall not by themselves determine the interpretation,
construction or meaning of this Agreement.

 



5

 

 

  (m) Attorneys’ Fees and Costs. In the event any party to this Agreement shall
be required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys’ fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.         (n) Further Assurances. Each party agrees to
execute and deliver to the other such additional documents and instruments, and
to do and perform such other acts and things, as may be reasonably necessary for
effecting the transactions contemplated herein.         (o) Counterparts. This
agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.         (p) Tax Withholding. In the event that the Company is
required by law or governmental authority to pay or withhold any federal or
state tax attributable to distributions or allocations to the Investor, the
Company may pay or withhold such funds out of any distributions or payments
payable to Investor (which withholding shall be treated for all purposes as an
actual distribution or paid to the Investor).

 

[Signatures appear on following page]

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  New Media Insight Group, Inc.         By:     Name: Michael Palethorpe  
Title: Chief Executive Officer         Address for Notices:         New Media
Insight Group, Inc.         Attn: Michael Palethorpe   28202 N 58th Street  
Cave Creek, AZ 85331   Email: michaelpalethorpe@gmail.com

 

Summit Trading, Ltd.

By: Daryl Orenge, its Attorney in Fact

 

Leone Group, LLC

By: Laura Anthony, Sole Member

            Address for Notices:       Address for Notices:                  
Email: callcharlesarnold@gmail.com  

Laura Anthony

c/o Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: Lanthony@legalandcompliance.com

 

Atlanta Capital Partners, LLC         By: David Kugelman, its              
Address for Notices:                                 Email: dk@atlcp.com  

 

7

 

 

Exhibit A

 

Form of Promissory Note

 

(Attached)

 

8

 

 